Name: Commission Regulation (EEC) No 352/88 of 5 February 1988 introducing a countervailing charge on fresh lemons originating in Morocco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 2. 88 Official Journal of the European Communities No L 34/29 COMMISSION REGULATION (EEC) No 352/88 of 5 February 1988 introducing a countervailing charge on fresh lemons originating in Morocco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 223/88 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 216/88 (3) introduced a countervailing charge on fresh lemons origi ­ nating in Morocco ; Whereas for fresh lemons originating in Morocco there were no prices for six consecutive working days ; whereas the conditions specified in Article 26 (1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the counter ­ vailing charge on imports of fresh lemons originating in Morocco can be abolished, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 216/88 is hereby repealed. Article 2 This Regulation shall enter into force on 6 February 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118, 20 . 5 . 1972, p. 1 . (2), OJ No L 23, 28 . 1 . 1988, p. 1 . (3) OJ No L 21 , 27 . 1 . 1988, p. 19 .